DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2022 has been entered.
 
Status of Claims
The amendments and arguments filed on 7/28/2022 are acknowledged and have been fully considered.  Claims 1, 4, 8-18, 24-31, and 33-36 are now pending.  Claims 2-3, 5-7, 19-23, and 32 are canceled; claims 1, 17, 25, 29, 33, and 34 are amended; claims 10-14 are withdrawn; no claims are new.
The Examiner notes that claim 25 is listed as amended, however it appears no amendment has been made to the claim.
Claims 1, 4, 8-18, 24-31, and 33-36 will be examined on the merits herein.


Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 62/971,803, 62/972,486, 62/988852, 62/990283, 62/992137, 16/828891, 63/019883, 63/060461, and 63/109214 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, Application Nos. 62/971,803 and 62/972,486 do not teach zinc or ivermectin.  Application No. 62/988852, 62/990283, 62/992137, and 16/828891 teaches zinc, but not ivermectin.  Applicant Nos. 63/019883, 63/060461, and 63/109214 generally disclose ivermectin, doxycycline, and zinc, however the Applications fail to contemplate the combination of all three components in combination in a method for treating, ameliorating, slowing the progress of, decreasing the severity of a coronavirus infection.  Thus, the priority date of the instant application is that on which App No. 17/116942 was filed, 12/9/2020.



Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 7/28/2022 has been considered by the Examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  A method for treating, ameliorating, slowing the progress of, decreasing the severity of a COVID-19 coronavirus infection.  Appropriate correction is suggested to “[a] method for treating, ameliorating, slowing the progress of, or decreasing the severity of a COVID-19 coronavirus infection”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 8-18, 24-31, and 33-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
 Nature of the invention:  Claim 1 recites a method for treating, ameliorating, slowing the progress of, decreasing the severity of a COVID-19 coronavirus infection, comprising administering to an individual in need thereof a therapeutic combination of drugs, a pharmaceutical dosage form, a drug delivery device, or a product of manufacture comprising: ivermectin; doxycycline, and zinc, wherein the ivermectin is administered at a dosage of between about 10 to 80 mq per day, the doxycycline is administered at a dosage of between about 100 to 200 mq per day, and the zinc is administered at a dosage of between about 1 mq to about 250 mq per day.
 The state of the prior art:  The various vaccines that are available reduce the chance of infection, however they do not prevent infection entirely (see “COVID-19 Basics”).  Further, the only known treatments which may treat, ameliorate, slow the progress of, or decrease the severity of a coronavirus are monoclonal antibodies, Molnupirvair (see Katella, “9 Things You Need To Know About the New COVID-19 Pill”), and Titonavir (“Pfizer’s Novel COVID-19 Oral Antiviral Treatment Candidate Reduced Risk of Hospitalization or Death by 89% in Interim Analysis of Phase 2/3 EPIC-HR Study). 
 The relative skill of those in the art:  The relative skill of those in the art is high.
 The predictability or unpredictability of the art:  COVID-19 patients can be either asymptomatic or symptomatic (see “COVID-19 basics”).  In symptomatic patients, typically those with mild cases recover within one to two weeks, while severe cases can take six weeks or more (see Maragakis, “Coronavirus Diagnosis: What Should I Expect?”).  Most patients with a mild case of COVID-19 can rest at home and will recover on their own without treatment (see Maragakis, “Coronavirus Diagnosis: What Should I Expect?”).
 The breadth of the claims:  The scope of the claims is very broad, and reads on treatment with a pharmaceutical dosage form, a drug delivery device, or a product of manufacture comprising ivermectin; doxycycline, and zinc with no amounts, routes of administration, or treatment schedule recited. The dependent claims provide further limitations on dose, route of administration, and frequency of administration.
The amount of direction or guidance presented:  The specification speaks generally (i) ivermectin; (ii) doxycycline; and (iii) zinc, however does not specifically disclose a method of use with those specific three components.  The specification general teaches exemplary treatment regimens which include the three components, however, they also include additional active agents (see Arm A and Arm B) and are never actively administered to a patient with COVID-19.  The specification is silent as to routes of administration, dosages, and treatment regimens for practicing the claimed method.  Further, the specification is generic as to what exact method is contemplated to treat, ameliorate, slow the progress of, or decrease the severity of COVID-19.  For example see [0338]-[0339], listing a variety of active agents, which the specification generically states can be used in combination.
 The presence or absence of working examples: The specification provides working examples, however none of the examples utilize the administration of (i) 10 to 80 mq per day of ivermectin; (ii) 100 to 200 mq per day of doxycycline; and (iii) 1 mq to about 250 mq per day of zinc to a patient with COVID-19, nor do the examples establish treating, ameliorating, slowing the progress of, and decreasing the severity of a COVID-19 infection by the administration of (i) 10 to 80 mq per day of ivermectin; (ii) 100 to 200 mq per day of doxycycline; and (iii) 1 mq to about 250 mq per day of zinc. 
The quantity of experimentation necessary:  In order to practice the invention, one skilled in the art would undertake a novel and extensive research program into method of treating, ameliorating, slowing the progress of, or decreasing the severity of a COVID-19 infection comprising the administration of (i) 10 to 80 mq per day of ivermectin; (ii) 100 to 200 mq per day of doxycycline; and (iii) 1 mq to about 250 mq per day of zinc.  Because this research would have to be exhaustive, and because it would involve such a wide scope of compositions, methods of administration, dosages, and treatment regimens, it would constitute an undue and unpredictable experimental burden.
Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention for the treating, preventing, ameliorating, slowing the progress of, decreasing the severity of a coronavirus infection comprising administering to an individual in need thereof a therapeutic combination of drugs, a pharmaceutical dosage form, a drug delivery device, or a product of manufacture comprising i) ivermectin; (ii) doxycycline; and (iii) zinc.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 24, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the method of claim 3”.  Claim 3 is a canceled claim, thus rendering the claim indefinite.  For purposes of examination, the claim will be interpreted as depending from claim 1.
Claim 31 recites “the per unit dose of ivermectin”, “the per unit dose of doxycycline” and “the per unit dose of zinc”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 is rejected for depending on an indefinite base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 9, 24, 28, and 31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites the limitation “between about 25mg to about 600mg doxycycline.”  However, claim 1, from which claim 4 is interpreted to depend on, recites “the doxycycline is administered at a dosage of between about 100mg to 200mg per day”.   The range recited by instant claim 4 is broader than that recited by instant claim 1, and thus the claim fails to further limit the subject matter of the claim upon which it depends.
Claim 9 recites “between about 1mg to about 250mg zinc.  However, claim 1, from which claim 9 depends, recites “the zinc is administered at a dosage of between abut 1 mg to about 250mg per day”. Thus, the claim fails to further limit the subject matter of the claim upon which it depends.
Claim 24 recites “between about 50 to 100mg doxycycline”.  However, claim 1, from which claim 24 is interpreted to depend on by its dependency to claim 4, recites “the doxycycline is administered at a dosage of between about 100mg to 200mg per day”.   The range recited by instant claim 24 falls outside that recited by instant claim 1, and thus the claim fails to further limit the subject matter of the claim upon which it depends.
Claim 28 recites “wherein the coronavirus infection comprises a COVID-19 infection.”  Claim 1, from which claim 28 depends, recites “a COVID-19 coronavirus infection”. Thus, the claim fails to further limit the subject matter of the claim upon which it depends.
Claim 31 recites “wherein the per unit dose of ivermectin is between about 10 to 80mg; the per unit dose of doxycycline is between about 100 to 200mg, and the per unit dose of zinc is between about 1mg to about 250mg zinc.”  Claim 1, from which claim 31 depends recites “wherein the ivermectin is administered at a dosage of between about 10 to 80 mq per day, the doxycycline is administered at a dosage of between about 100 to 200 mq per day, and the zinc is administered at a dosage of between about 1 mq to about 250 mq per day.”  As claim 1 requires the recited dosages “per day” is it not clear that a “unit dose” as recited by claim 31 meaningfully provides a further limitation to the claim as the dosage amounts are the same.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive. 

Applicant argues that that the specification as filed provides reasonable enablement for the instant claimed invention. However, as in the rejection of record discussed above, In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  As noted above, the specification speaks generally (i) ivermectin; (ii) doxycycline; and (iii) zinc, however does not specifically disclose a method of use with those specific three components in the instantly claimed amounts.  The specification general teaches exemplary treatment regimens which include the three components, however, they also include additional active agents (see Arm A and Arm B), but they are never actively administered to a patient with COVID-19.  The specification is silent as to routes of administration, dosages, and treatment regimens for practicing the claimed method. The specification provides working examples, however none of the examples utilize the administration of (i) ivermectin; (ii) doxycycline; and (iii) zinc to a patient nor do the examples establish treating, ameliorating, slowing the progress of, and decreasing the severity of a coronavirus infection by the administration of (i) ivermectin; (ii) doxycycline; and (iii) zinc. 
Applicant argues that the specification provided reasonable guidance for the claimed invention, and in fact expressly and specifically describes the claimed embodiment of ivermectin, doxycycline and zinc.  However, the rejection of record is not for a lack of written description, but rather as failing to comply with the enablement requirement.  Further, the claims are not drawn to a composition comprising the three species, but rather to a method of treating, ameliorating, slowing the progress of, decreasing the severity of a coronavirus infection.
	Further, while generally post-filing date references to demonstrate enablement should not be used, if a publication demonstrates that those of ordinary skill in the art would find that a particular invention was not enabled years after the filing date, the publication would be evidence that the claimed invention was not possible at the time of filing. See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513-14 (Fed. Cir. 1993).  In the instant case, the Examiner notes that Merck, the manufacture of ivermectin, specifically states that there is no scientific basis for a potential therapeutic effect against COVID-19 from pre-clinical studies and no meaningful evidence for clinical activity or clinical efficacy in patients with COVID-19 disease (see “Merck Statement on Ivermectin use During the COVID-19 Pandemic” by Merck).  Additionally, the World Health Organization (WHO) also recommends against using ivermectin in patients with COVID-19 because of a lack of data demonstrating its benefits (see “WHO joins Europe, Merck in recommending against ivermectin for COVID-19” by Reuters).  Doxycycline has also been shown to have has no important clinical benefit in patients with COVID-19 (see “Azithromycin and doxycycline should not be used in the management of COVID-19, DHSC advises” by Robinson).  Further, the Department of Health and Aged Care of Australia specifically states that ivermectin, doxycycline, zinc are not safe and effective to be used, separately or in combination, to prevent or treat COVID-19 (see “COVID-19 treatments” by Australian Government, Department of Health and Aged Care”).
	Applicant argues that the second Declaration, filed 7/28/2022, declares that one of skill in the art would understand that it is a frequent phenomenon
that combinations of therapeutic drugs have entirely different efficacies as compared
to use of only single, or incomplete administration of individual elements, of a drug
combination.  However, as noted above, the Department of Health and Aged Care of Australia specifically states that ivermectin, doxycycline, zinc are not safe and effective to be used, separately or in combination, to prevent or treat COVID-19 (see “COVID-19 treatments” by Australian Government, Department of Health and Aged Care”).  
	Applicant argues that Dr. Borody declares that based on the data presented in the papers presented herein, one of skill in the art would understand and appreciate that this claimed invention provides a novel therapeutically efficacious drug combination for the treatment of COVID, whose results are surprisingly effective, as evidenced, high-
lighted and emphasized by the apparent failure of the combination’s individual elements alone.  However, Applicant has not provided these documents for consideration.  The enablement requirement is that the specification describe the invention in such terms that one skilled in the art can make and use the claimed invention is to ensure that the invention is communicated to the interested public in a meaningful way. In the instant case, the specification does not discloses a method for treating, ameliorating, slowing the progress of, decreasing the severity of a COVID-19 coronavirus infection, comprising administering to an individual in need thereof a therapeutic combination of drugs, a pharmaceutical dosage form, a drug delivery device, or a product of manufacture comprising: ivermectin; doxycycline, and zinc, wherein the ivermectin is administered at a dosage of between about 10 to 80 mq per day, the doxycycline is administered at a dosage of between about 100 to 200 mq per day, and the zinc is administered at a dosage of between about 1 mq to about 250 mq per day.  Applicant is relying on references that appear to be published after the filing date of the instant application to provide support for the claimed method, and appears to be assembling the claimed method based on that support, as both Arm A and Arm B (exemplary compositions not used in any method of treatment) include additional active agents, such as hydroxychloroquine.
Applicant argues that as declared by Dr. Borody, one of skill in the art would understand that the specification provided specific, not general, guidance for making and using the claimed therapeutic combination of ivermectin, doxycycline and zinc, because the specification provided specific guidance for inter alia alternative  formulations, such as use of oral delivery vehicles (such as tablets, capsules, and the like), and alternative dosaging and treatment regimens.  However, as noted above, the instant specification does not disclose a method for treating, ameliorating, slowing the progress of, decreasing the severity of a COVID-19 coronavirus infection, comprising administering to an individual in need thereof a therapeutic combination of drugs, a pharmaceutical dosage form, a drug delivery device, or a product of manufacture comprising: ivermectin; doxycycline, and zinc, wherein the ivermectin is administered at a dosage of between about 10 to 80 mq per day, the doxycycline is administered at a dosage of between about 100 to 200 mq per day, and the zinc is administered at a dosage of between about 1 mq to about 250 mq per day.  	
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Melissa L Fisher/           Primary Examiner, Art Unit 1611